Exhibit 10.7

--------------------------------------------------------------------------------





AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement")
executed and effective the __ day of May 2015 (the "Effective Date"), by and
between DYNATRONICS CORPORATION, a Utah corporation having its principal place
of business in Salt Lake City, Utah (the "Company"), and KELVYN H. CULLIMORE,
JR., a resident of Utah (the "Executive" and, together with the Company, the
"Parties").
R E C I T A L S:
WHEREAS, Executive and the Company entered into that certain Executive
Employment Agreement effective as of March 1, 2012 (the "Prior Agreement"); and
WHEREAS, Executive and the Company desire to amend and restate the Prior
Agreement and continue Executive's employment with the Company on the terms and
conditions set forth herein; and
WHEREAS, the Company has agreed to employ Executive in exchange for Executive's
compliance with the terms and conditions contained herein.
A G R E E M E N T:
NOW, THEREFORE, in consideration of the covenants contained herein, the above
recitals and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.            Definitions.  For purposes of this Agreement, all initially
capitalized words and phrases used in this Agreement have the following
meanings:
"Affiliate" shall mean, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
individual or entity.
"Agreement" shall have the meaning set forth in the introductory paragraph
above.
"Annual Payment" shall have the meaning set forth in Section 4(1).
"Application" shall have the meaning set forth in Section 9.
"Base Salary" shall have the meaning set forth in Section 4(a)
"Board" shall mean the Board of Directors of the Company.
"Bonus" shall have the meaning set forth in Section 4(b).
"Business" shall mean the business of the design, manufacture, marketing and
distribution of physical medicine products and aesthetic products.
"Cause" shall mean that Executive has (a) been grossly negligent in the
discharge of his duties to the Company (in any case, other than by reason of a
Disability, physical or mental illness or analogous condition); or (b) been
convicted of or pled nolo contendere to a felony or a misdemeanor with respect
to which fraud or dishonesty is a material element; or (c) materially breached
any material Company policy or agreement with the Company; provided, however,
except for a failure, breach or refusal which, by its nature, cannot reasonably
be expected to be cured, the Executive shall have ten (10) business days from
the delivery of written notice by the Company within which to cure any acts
constituting Cause.
1

--------------------------------------------------------------------------------

"Change of Control" shall mean the first of the following events to occur after
the Effective Date:
(a)            any Person or group of Persons together with its Affiliates, but
excluding (i) the Company or any of its Subsidiaries, (ii) any employee benefit
plans of the Company or (iii) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes, directly or indirectly, the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company's then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company);
(b)            the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended;
(c)            the consummation of a merger or consolidation of the Company or
any direct or indirect Subsidiary of the Company with any other corporation or
entity regardless of which entity is the survivor, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;
(d)            the stockholders of the Company approve a plan of complete
liquidation or winding-up of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets; or
(e)            the occurrence of any transaction or series of transactions
deemed by the Board to constitute a change in control of the Company.
2

--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) a "Change of Control" shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (ii) a
"Change of Control" shall not occur for purposes of this Agreement as a result
of any primary or secondary offering of Company common stock to the general
public through a registration statement filed with the Securities and Exchange
Commission.
In addition, notwithstanding the foregoing, to the extent that (i) any payment
under this Agreement is payable solely upon or following the occurrence of a
Change of Control and (ii) such payment is treated as "deferred compensation"
for purposes of Code Section 409A, no event that would not qualify as a "change
in the ownership of the Company," a "change in the effective control of the
Company," or a "change in the ownership of a substantial portion of the assets
of the Company" as such terms are defined in Section 1.409A-3(i)(5) of the
Treasury Regulations, shall be treated as a "Change of Control" under this
Agreement.
"Code" means the Internal Revenue Code of 1986, as amended.
"Committee" shall have the meaning set forth in Section 4(a).
"Company" shall have the meaning set forth in the introductory paragraph above.
"Confidential Information" means (a) information of the Company or any
Subsidiary thereof, to the extent not considered a Trade Secret under applicable
law, that (i) relates to the Business of the Company or any Subsidiary thereof;
(ii) possesses an element of value to the Company or any Subsidiary thereof;
(iii) is not generally known to the Company's competitors; and (iv) would damage
the Company, or any Subsidiary thereof, if disclosed, and (b) information of any
third party provided to the Company which the Company is obligated to treat as
confidential. Confidential Information includes, but is not limited to, future
business plans, the composition, description, schematic or design of products,
future products or equipment of the Company or any Subsidiary thereof,
communication systems, audio systems, system designs and related documentation,
advertising or marketing plans, information regarding independent contractors,
Employees, clients and Customers of the Company or any Subsidiary thereof, and
information concerning the Company's financial structure and methods and
procedures of operation.  Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of an unauthorized disclosure, has been independently developed and
disclosed by others without violating this Agreement or the legal rights of any
Party or otherwise enters the public domain through lawful means.
"Contact" means any interaction between Executive and a Customer which (a) takes
place in an effort to establish, maintain and/or further a business relationship
on behalf of the Company, or any Subsidiary thereof, and (b) occurs during the
last year of Executive's employment with the Company.
"Customer" means any person or entity to which the Company or any Subsidiary
thereof, has sold or has solicited to sell its products or services.
"Defense Costs" has the meaning set forth in Section 13.
"Disability" means a physical or mental condition entitling Executive to
benefits under the applicable long-term disability plan of the Company or any of
its Subsidiaries, or if no such plan exists, a "permanent and total disability"
(within the meaning of Code Section 22(e)(3)) or as determined by the Company in
accordance with applicable laws. Notwithstanding the foregoing, to the extent
that (i) any payment under this Agreement is payable solely upon the Executive's
Disability and (ii) such payment is treated as "deferred compensation" for
purposes of Code Section 409A, Disability shall have the meaning provided in
Section 1.409A-3(i)(4) of the Treasury Regulations.
3

--------------------------------------------------------------------------------

"Duties" means, solely for purposes of Section 8 of this Agreement, functioning
as the Company's President and Chief Executive Officer as specified in the
attached Exhibit "A" and the Company's Bylaws, and as prescribed by the Board
from time to time.
"Effective Date" shall have the meaning set forth in the introductory paragraph
above.
"Employee" means any person who (a) is employed by the Company, or any
Subsidiary thereof, at the time Executive's employment with the Company
terminates; (b) was employed by the Company, or any Subsidiary thereof, during
the last year of Executive's employment with the Company; or (c) is employed by
the Company, or any Subsidiary thereof, during the Restricted Period.
"Employment Period" shall have the meaning set forth in Section 3.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
"Executive" shall have the meaning set forth in the introductory paragraph
above.
"Fiscal Year" shall mean the 12-month period ending June 30 each year or such
other period as the Company may hereafter elect as its Fiscal Year for financial
reporting purposes.
"Good Reason" means (a) a material diminution in Executive's duties or
responsibilities; (b) a reduction of ten percent (10%) or more in Executive's
annual Base Salary; (c) the failure to pay any Bonus earned for any year,
including a year in which a Change of Control occurs pursuant to the terms of
any applicable plan or arrangement in effect prior to such Change of Control;
provided, that such failure to pay any Bonus is deemed to be a "material
diminution" or material breach of the terms of this Agreement; (d) the failure
to pay any Annual Payment, (e) the failure of Executive to be elected to the
Company's Board of Directors, (f) the relocation of Executive's principal place
of employment to a location more than fifty (50) miles from Executive's
principal place of employment, except for required travel on the Company's
business to an extent substantially consistent with Executive's historical
business travel obligations; or (g) an election by Executive within forty-five
(45) days following a Change of Control, to resign and terminate his
employment.  Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder, provided that Executive provides the Company with a
written notice of resignation within ninety (90) days following the occurrence
of the event constituting Good Reason and the Company shall have failed to
remedy such act or omission within thirty (30) days following its receipt of
such notice.
"Incentive Plans" means the Company's (i) 1992 Amended and Restated Stock Option
Plan, (ii) 2005 Equity Incentive Award Plan, as amended from time to time and
(iii) 2015 Equity Incentive Award Plan.
"Licensed Materials" means any materials that Executive utilizes for the benefit
of the Company (or any Subsidiary thereof), or delivers to the Company or the
Company's Customers, which (a) do not constitute Work Product, (b) are created
by Executive or of which Executive is otherwise in lawful possession and (c)
Executive may lawfully utilize for the benefit of, or distribute to, the Company
or the Company's Customers.
4

--------------------------------------------------------------------------------

"Mandatory Payment" shall have the meaning set forth in Section 4(1).
"Parties" shall have the meaning set forth in the introductory paragraph above.
"Person" shall mean a "person" as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company (or any Subsidiary thereof), (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.
"Prior Agreement" shall have the meaning set forth in the recitals above.
"Restricted Period" means the period of time encompassing Executive's employment
with the Company and one (1) year after termination of Executive's employment
with the Company.
"Separation Conditions" shall have the meaning set forth in Section 6(c).
"Severance Delay Period" means, except as otherwise modified by the application
of Section 26(a), the period beginning on the date of the Executive's
termination of employment with the Company and ending on the thirtieth (30th)
day thereafter.  Notwithstanding the foregoing, in the event that the
Executive's termination of employment occurs in connection with an exit
incentive program or other employment termination program offered to a group or
class of employees, as defined under the Older Worker Benefit Protection Act, 29
U.S.C. Section 626, the Severance Delay Period shall mean the period beginning
on the date of the Executive's termination of employment with the Company and
ending on the sixtieth (60th) day thereafter.
"Subsidiary" means a corporation, partnership or other entity of which a
majority of the voting interests of such corporation, partnership or other
entity are at the time owned directly or indirectly through one or more
intermediaries or Subsidiaries, or both, by the Company.
"Territory" means the continental United States.
"Trade Secrets" means information of the Company (or any Subsidiary thereof),
and its licensors, suppliers, clients and Customers, without regard to form,
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans or a list of actual or
potential Customers or suppliers which is not commonly known by or available to
the public and which information (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (b) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy.
"Without Cause" shall mean any termination of employment by the Company which is
not defined in Section 5(a) through Section 5(g) of this Agreement.
5

--------------------------------------------------------------------------------

"Work Product" means (a) any data, databases, materials, documentation, computer
programs, inventions (whether or not patentable), designs and/or works of
authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, audio,
video, images of Executive and artistic works, and (b) any subject matter
protected under patent, copyright, proprietary database, trademark, trade
secret, rights of publicity, confidential information or other property rights,
including all worldwide rights therein, that is or was conceived, created or
developed in whole or in part by Executive while employed by the Company and
that either (i) is created within the scope of Executive's employment; (ii) is
based on, results from or is suggested by any work performed within the scope of
Executive's employment and is directly or indirectly related to the Business of
the Company or a line of business that the Company may reasonably be interested
in pursuing; (iii) has been or will be paid for by the Company; or (iv) was
created or improved in whole or in part by using the Company's time, resources,
data, facilities or equipment.
2.            Employment and Duties.
(a)            The Company shall employ Executive as President and Chief
Executive Officer.  Executive shall perform all duties that are consistent with
this position and that may otherwise be assigned to Executive by the Board and
shall report directly to the Board from time to time.
(b)            Executive agrees to (i) devote all necessary working time
required of Executive's position; (ii) devote Executive's best efforts, skill
and energies to promote and advance the Business and/or interests of the Company
and its Subsidiaries; and (iii) fully perform Executive's obligations under this
Agreement.  Notwithstanding the foregoing, the Company acknowledges that
Executive currently serves as the mayor of Cottonwood Heights, Utah, and agrees
that the performance of Executive's duties in such elected office shall be
permitted hereunder provided they do not unduly interfere with the performance
of Executive's duties under this Agreement.
(c)            During Executive's employment Executive may (i) engage in
community, charitable and educational activities (including, as specifically
permitted by Section 2(b)); (ii) manage Executive's personal investments; (iii)
act as a consultant or advisor with or without pay, provided, however, that such
activities do not conflict or interfere with the performance of Executive's
obligations under this Agreement or conflict with the interests of the Company
and (iv) with the prior written notice to the  Board (or a designated committee
thereof), serve on corporate boards or committees of up to two (2) public
companies other than the Company and a reasonable number of privately held
companies including companies operated or controlled by the Executive or a
relative or family member of the Executive, provided, however, that such
activities do not conflict or interfere with the performance of Executive's
obligations under this Agreement or conflict with the interests of the Company.
(d)            Executive agrees to comply with the policies and procedures of
the Company as may be adopted and changed from time to time, including without
limitation, those described in the Company's employee handbook and Code of
Business Conduct and Ethics. If this Agreement conflicts with such policies or
procedures, this Agreement will control.
6

--------------------------------------------------------------------------------

(e)            As an officer of the Company, Executive owes a duty of care and
loyalty to the Company as well as a duty to perform such duties in a manner that
is in the best interests of the Company.
3.            Term of Agreement.  The term of this Agreement shall be for a
period of ten (10) years, commencing on the Effective Date and terminating on
the tenth anniversary of the Effective Date (together with any and all Renewal
Terms, as defined below, the "Employment Period"), provided, however, that the
restrictive covenants applicable to and all post-termination obligations of
Executive contained in Section 8 of this Agreement shall survive termination of
this Agreement; provided, that following the initial ten-year Employment Period,
the term of this Agreement shall be automatically renewed for successive
one-year terms (each a "Renewal Term") without action by either Party; and
provided, however, that the Company may terminate its obligations hereunder at
the end of the initial ten-year Employment Period and any Renewal Term
thereafter by giving Executive written notice of termination at least thirty
(30) days and no more than ninety (90) days before the end of the initial
ten-year term or the subsequent Renewal Term, as the case may be. 
4.            Compensation.  During the Employment Period, the compensation of
the Executive shall be as provided by this Section 4.
(a)            Base Salary.  Company will pay to the Executive an annual base
salary ("Base Salary") as determined from time to time by the Compensation
Committee of the Board (the "Committee"), minus applicable withholdings, payable
in accordance with the Company's normal payroll practices.  Executive's Base
Salary will be adjusted at least bi-annually at the discretion of the Committee
based upon the performance of Executive and the Company.  At the Effective Date,
Executive's Base Salary shall be Two Hundred Thousand Dollars ($200,000).
(b)            Bonus.  During the Employment Period, Executive will be eligible
to receive a bonus, in an amount as determined by the Committee in its sole
discretion, for each quarter the Company's quarterly pre-tax profit exceeds
Seventy-Five Thousand Dollars ($75,000) (the "Bonus"). The Bonus will be subject
to all applicable withholdings and will be paid (to the extent earned) no later
than 45 days from the end of the period in which the Bonus is earned.  .
(c)            Discretionary Bonus Pool.  In any quarter that pre-tax earnings
of the Company exceed $75,000, the Committee shall allocate a discretionary
bonus pool in the amount of $3000 which bonus pool shall be distributable at the
sole discretion of Executive to management and other employees of the Company as
incentive or bonus compensation on terms and conditions that Executive shall
deem appropriate.
(d)            Incentive Savings and Retirement Plans. The Executive shall be
entitled to participate, during the Employment Period, in all incentive
(including annual and long-term incentive) savings and retirement plans, 401(k),
practices, policies and programs generally available to other senior executives
of the Company.
(e)            Welfare Benefits. Executive and/or the Executive's family, as the
case may be, shall be entitled to participate in, and shall receive all benefits
under, all welfare benefit plans, practices, policies and programs generally
provided by the Company (including without limitation, medical, prescription,
dental, disability, employee life, group life, dependent life, accidental death
and travel accident insurance plans and programs) at a level that is equal to
other senior executives of the Company.
7

--------------------------------------------------------------------------------

(f)            Fringe Benefits.  Executive shall be entitled to participate in
all fringe benefit programs generally provided by the Company to its senior
executives.  As of the Effective Date, those fringe benefits include (i) use of
a luxury class Company vehicle ("Company Vehicle") or a corresponding automobile
allowance, including the payment of gas, oil, maintenance and insurance in
connection with such Company Vehicle or allowance, as the case may be, (ii) life
insurance benefit with a minimum face value of $100,000, with premiums paid by
the Company, (iii) disability insurance benefits paid by the Company for the
present UNUM policy or its replacement, and (iv) a term life insurance policy in
the face amount of $750,000 with Executive as owner of the policy and
beneficiaries as designated by Executive.  Executive acknowledges that the
payment of benefits under this Section 4 (f), including, without limitation,
Executive's personal use of the Company Vehicle, may be subject in part or full
to withholding and payment of income and other taxes for which Executive shall
be responsible.
(g)            Expenses.  Executive shall be entitled to receive prompt
reimbursement for all reasonable employment-related expenses which are incurred
by the Executive.  The Executive shall be reimbursed upon the Company's receipt
of accountings in accordance with practices, policies and procedures applicable
to senior executives of the Company.  Executive may retain all frequent traveler
benefits accrued, including reimbursements as allowed by Company policy for the
use of such benefits for work-related corporate travel. The Company will also
provide a reasonable allowance to reimburse Executive for travel and lodging
expenses for Executive's spouse to accompany him on a maximum of three (3)
business trips per year made by Executive on Company business within the scope
of his duties under this Agreement.
(h)            Office and Support Staff.  Executive shall be entitled to an
office, furnishings, supplies, and other appointments, commensurate with the
position occupied by Executive, all of which shall be adequate for the
performance of the Executive's duties. Executive may hire staff to assist
Executive in his duties.  Executive may use furnished supplies and equipment for
reasonable non-business purposes.
(i)            Paid Time Off.  The Executive shall be entitled to up to six (6)
weeks of paid time off ("PTO") per calendar year, with such additional PTO as
approved by the Committee.  Such PTO shall accrue without cancellation,
expiration or forfeiture, subject however to the policy of the Company that no
PTO may be carried over from any prior year.
(j)            Stock Options.  Executive currently holds separately issued and
fully-vested options (the "Options") to purchase 6,000 shares of the Company's
common stock par value $.001 per share ("Common Stock") at $7.10 per share with
an expiration date of November 22, 2015, and 8,000 shares of Common Stock at
$8.60 per share with an expiration date of May 24, 2015. Subject to (i) the
terms of the Incentive Plans, and (ii) Section 422 of the Internal Revenue Code
of 1986, as amended (the "Code"), the Options shall be deemed qualified
Incentive Stock Options under Section 422 of the Code.
8

--------------------------------------------------------------------------------

(k)            Restricted Stock Award.  Executive has been granted a restricted
stock award pursuant to that certain Amended and Restated Restricted Stock Award
Agreement, originally dated March 1, 2012 (the "Restricted Stock Award"), of
80,000 shares of Common Stock.  In furtherance of the Restricted Stock Award,
the Company shall gross up the Executive's salary to minimize the tax
implications related to the vesting of the Restricted Stock Award, up to an
amount not to exceed 20 percent (20%) of the taxable value of such award.  The
gross-up amount, if any, under this Section 4(k) will not be paid to Executive,
but it will be applied by the Company against payment of any withholding
obligation it may have in connection with the grant or the payments to be made
under this Section 4(k).
(l)            Mandatory Payment.  Subject to the limitations set forth in this
Section 4(l), Executive shall receive a mandatory payment in an aggregate amount
of Five Hundred Thousand Dollars ($500,000)(the "Mandatory Payment").  Except as
set forth below, the Mandatory Payment shall be paid to Executive in annual
payments of Fifty Thousand Dollars ($50,000) during the Employment Period
(collectively, the "Annual Payments"). Notwithstanding the foregoing, (i) if
Executive's employment is terminated pursuant to Section 5(g), (A) before the
fifth (5th) anniversary of the Effective Date, Executive shall be paid an amount
equal to Two Hundred Fifty Thousand Dollars ($250,000) minus the aggregate
amount of the Annual Payments paid to Executive during the Employment Period as
of the date of termination or (B) after the fifth (5th) anniversary of the
Effective Date, Executive shall be paid an amount equal to Five Hundred Thousand
Dollars ($500,000) minus the aggregate amount of the Annual Payments paid to
Executive during the Employment Period as of the date of termination; or (ii) if
Executive's employment is terminated pursuant to Section 5(a), 5(b), 5(c), 5(d),
5(f) or 5(h) at any time during the Employment Period, Executive shall be paid
the Mandatory Payment in an amount equal to Five Hundred Thousand Dollars
($500,000) minus the aggregate amount of the Annual Payments paid to Executive
during the Employment Period as of the date of termination.
5.            Termination.  This Agreement and Executive's employment may be
terminated by any of the following events:
(a)            Expiration of the Employment Period;
(b)            Mutual written agreement between Executive and the Company at any
time;
(c)            Executive's death;
(d)            Executive's Disability which renders Executive unable to perform
the essential functions of Executive's job even with reasonable accommodation;
(e)            By the Company for Cause;
(f)            By Executive for Good Reason;
(g)            Resignation by Executive without Good Reason; or
9

--------------------------------------------------------------------------------

(h)            Without Cause, which shall mean any termination of employment by
the Company which is not defined in Section 5(a) through Section 5(g) above.
6.            Company's Post-Termination Obligations.
(a)            Termination under Sections 5(a), 5(b), 5(c), 5(d), 5(e) and 5(g).
(1)            If Executive's employment terminates for the reasons set forth in
Section 5(c), Section 5(d), Section 5(e) or Section 5(g) above, then the Company
will pay Executive (i) all accrued but unpaid wages, based on Executive's then
current Base Salary, through the termination date; (ii) all approved, but
unreimbursed, business expenses, provided that a request for reimbursement of
business expenses is submitted in accordance with the Company's policies and
submitted within five (5) business days of Executive's termination date; (iii)
solely in the event this Agreement is terminated pursuant to either Section 5(c)
or Section 5(d) during an annual Bonus period, all earned and accrued but unpaid
Bonuses prorated to the date of Executive's death or Disability and the
remaining balance of the Mandatory Payment in an amount equal to Five Hundred
Thousand Dollars ($500,000) minus the aggregate amount of the Annual Payments
paid to Executive during the Employment Period as of the date of termination
(such amount, the "Balance of the Mandatory Payment").  Amounts payable pursuant
to this Section 6(a)(1) above shall be paid within thirty (30) days of the
Executive's termination date.
(2)          If Executive's employment terminates for any of the reasons set
forth in Section 5(a) (due to a notice given by the Company pursuant to Section
3) or in Section 5(b) above, then the Company will pay Executive (i) all accrued
but unpaid wages through the termination date, based on Executive's then current
Base Salary; (ii) a separation payment equal to twelve (12) months of
Executive's then current Base Salary; (iii) all approved, but unreimbursed,
business expenses, provided that a request for reimbursement of business
expenses is submitted in accordance with the Company's policies and submitted
within five (5) business days of Executive's termination date; (iv) all accrued
but unpaid PTO through the termination date, based on Executive's then current
Base Salary; (v) all earned and accrued but unpaid Bonuses; (vi) the Balance of
the Mandatory Payment then unpaid pursuant to the terms of this Agreement; and
(vii) such other benefits and compensation to be mutually negotiated by the
Parties.  Fifty percent (50%) of the amounts or benefits payable under this
Sections 6(a)(2)(i), (ii), (iv), (v),(vi) and (vii) shall be paid on the first
regularly scheduled payroll period occurring immediately following the
expiration of the Severance Delay Period, with the balance to be paid ratably
according to the scheduled payroll practices of the Company over the subsequent
six (6) months. Payment of amounts or benefits under Section 6(a)(2)(iii) shall
be made according to established policy of the Company.
(b)            Termination Under Sections 5(f) and 5(h).
(1)            If Executive's employment terminates for any of the reasons set
forth in Section 5(f) or Section 5(h) above, then the Company will pay Executive
(i) all accrued but unpaid wages through the termination date, based on
Executive's then current Base Salary; (ii) a separation payment equal to twelve
(12) months of Executive's then current Base Salary; (iii) all accrued but
unpaid PTO through the termination date, based on Executive's then current Base
Salary; (iv) all approved, but unreimbursed, business expenses, provided that a
request for reimbursement of business expenses is submitted in accordance with
the Company's policies and submitted within five (5) business days of
Executive's termination date; and (v) all earned and accrued but unpaid Bonuses.
10

--------------------------------------------------------------------------------

(2)            In addition, (i) the Company shall transfer to the Executive
title, free and clear of all encumbrances, to either (a) the Company Vehicle
used by the Executive at the time the Executive's employment with the Company
terminates, or (b) a vehicle of substantially similar market value as the market
value of the Company Vehicle at the time Executive's employment with the Company
terminates; (ii) the Restricted Stock Award shall immediately vest to the extent
any portion thereof remains unvested at such termination date, provided,
however, no tax bonus as provided in Section 4(j) shall be paid on the
accelerated vesting portion of the stock, but only on the portion that vests in
the year of termination; and (iii) the Company shall make a cash payment to
Executive in the amount of the Balance of the Mandatory Payment.
(3)            Fifty percent (50%) of the cash amounts or benefits payable under
this Section 6(b) shall be paid on the first regularly scheduled payroll period
occurring immediately following the expiration of the Severance Delay Period,
with the balance (as modified below) (the "Short Term Amount") to be paid
ratably according to the regularly scheduled payroll practices of the Company
over the period commencing with the second regularly scheduled payroll period
occurring immediately following the expiration of the Severance Delay Period and
ending on the earlier of (A) the date that is six (6) months after such second
payroll period or (B) two and a half months after the end of the taxable year in
which Executive's employment is terminated (the "Short Term Period"); provided,
however, at the election of Executive,  the amount payable under Section
6(b)(2)(iii), above, may be payable in equal quarterly installments over the
period commencing at the end of the first calendar quarter from the date of
termination and continuing until the last day of Executive's second taxable year
following Executive's taxable year in which the termination occurs (the "Two
Year Period"); provided, further, however, that if the amount payable under
Section 6(b)(2)(iii), above, exceeds the two-times, two (2) year exception
amount as provided in Treasury Regulation 1.409A-1(b)(9)(iii) (the "Exception
Amount"), such excess amount shall instead be included and paid to Executive as
part of the Short Term Amount within the Short Term Period and the Exception
Amount shall be paid to Executive in equal quarterly installments over the Two
Year Period, and the amount payable under Section 6(b)(1)(iv) shall be paid in
accordance with Company policy and practice.
(4)            Except as set forth in this Section 6(b), the Company shall have
no other obligations to Executive for termination pursuant to Sections 5(f) and
5(h).
(c)            The Company's obligation to provide the payments set forth in
Section 6(a) and Section 6(b) above shall be conditioned upon the following (the
"Separation Conditions"):
(i)            Executive's (or, in the case of Executive's death or Disability,
Executive's estate or trustee, as applicable) execution prior to the expiration
of the Severance Delay Period (and the expiration of any applicable revocation
period) of a separation agreement in a form prepared by the Company, which will
include a general release from liability so that Executive will release the
Company and its Subsidiaries from any and all liability and claims of any kind
as permitted by law; and
11

--------------------------------------------------------------------------------

(ii)            Executive's compliance with the restrictive covenants (Section
8) and all post-termination obligations, including, but not limited to, the
obligations contained in this Agreement.
(d)            If Executive refuses to execute (or revokes) an effective
separation agreement as set forth in Section 6(c) above prior to the expiration
of the Severance Delay Period (or if any applicable revocation period has not
yet ended prior to such time), the Company will not provide any payments or
benefits to Executive under Section 6(a) and Section 6(b) until such separation
agreement is fined.  The Company's obligation to make the separation payments
set forth in Section 6(a) and Section 6(b) shall terminate immediately upon any
breach by Executive of any post-termination obligations to which Executive is
subject.
(e)            Except as provided in this Section 6, following termination of
Executive's employment pursuant to Section 5, and except as provided in Section
7 in the event of a Change of Control, the Company shall have no other
obligations for compensation of Executive.
7.            Change of Control.  Notwithstanding anything to the contrary in
the Incentive Plans or any award agreement, upon a Change of Control, all of
Executive's outstanding unvested equity-based awards (including, but not limited
to, the Restricted Stock Award) granted pursuant to the Incentive Plans, at
Executive's option, shall vest and become immediately exercisable and
unrestricted, without any action by the Board or any committee thereof.
8.            Executive's Post-Termination Obligations.
(a)            Return of Materials.  Upon the termination of Executive's
employment for any reason, Executive shall return to the Company all of the
Company's property, including, but not limited to, keys, passcards, credit
cards, customer lists, rolodexes, tapes, software, computer files, marketing and
sales materials and any other property, record, document or piece of equipment
belonging to the Company.
(b)            Set-Off.  If Executive has any outstanding obligations to the
Company upon the termination of Executive's employment for any reason, Executive
hereby authorizes the Company to deduct any amounts owed to the Company from
Executive's final paycheck and/or any amounts that would otherwise be due to
Executive, including under Section 6 or Section 7 above, but only to the extent
such set-off is made in accordance with Treasury Regulation
1.409A-3(j)(4)(xiii).  No other set-off shall be permitted under this Agreement.
(c)            Non-Disparagement. During Executive's employment and upon the
termination of Executive's employment with the Company for any reason, Executive
shall not make any disparaging or defamatory statements, whether written or
verbal, regarding the Company.
(d)            Restrictive Covenants. Executive acknowledges that the
restrictions contained in this Section 8 are reasonable and necessary to protect
the legitimate business interests of the Company and will not impair or infringe
upon Executive's right to work or earn a living after Executive's employment
with the Company terminates.
12

--------------------------------------------------------------------------------

(e)            Trade Secrets and Confidential Information.
(i)            Executive represents and warrants that Executive (A) is not
subject to any legal or contractual duty or agreement that would prevent or
prohibit Executive from performing the duties contemplated by this Agreement or
otherwise complying with this Agreement, and (B) is not in breach of any legal
or contractual duty or agreement, including any agreement concerning trade
secrets or confidential information owned by any other party.
(ii)            Executive agrees that Executive will not (A) use, disclose or
reverse engineer Trade Secrets or Confidential Information for any purpose other
than the Company's Business, except as authorized in writing by the Company; (B)
during Executive's employment with the Company, use, disclose or reverse
engineer (1) any confidential information or trade secrets of any former
employer or third party or (2) any works of authorship developed in whole or in
part by Executive during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (C) upon
Executive's resignation or termination with the Company (1) retain Trade Secrets
or Confidential Information, including any copies existing in any form
(including electronic form), which are in Executive's possession or control or
(2) destroy, delete or alter Trade Secrets or Confidential Information without
the Company's prior written consent.
(iii)            The obligations under this Section 8 shall remain in effect as
long as Trade Secrets and Confidential Information constitute trade secrets or
confidential information under applicable law.  The confidentiality, property
and proprietary rights protections available in this Agreement are in addition
to, and not exclusive of, any and all other rights to which the Company is
entitled under federal and state law, including, but not limited to, rights
provided under copyright laws, trade secret and confidential information laws
and laws concerning fiduciary duties.
(f)            Non-Competition.  During the Restricted Period, Executive agrees
that Executive shall not perform services which are substantially similar and/or
equivalent to the Duties, individually or on behalf of any person, firm,
partnership, association, business organization, corporation or entity engaged
in the Business within the Territory.  The Parties agree and acknowledge that
(i) the periods of restriction and Territory of restriction contained in this
Agreement are fair and reasonable in that they are reasonably required for the
protection of the Company and that the Territory is the area in which Executive
performs services for the Company and (ii) by having access to information
concerning Employees and actual or prospective Customers of the Company or any
of its Subsidiaries, Executive shall obtain a competitive advantage as to the
Company.
(g)            Non-Solicitation of Customers.  During the Restricted Period,
Executive will not, directly or indirectly, solicit any Customer of the Company
for the purpose of providing any goods or services competitive with the Business
within the Territory.  The restrictions set forth in this Section 8(g) apply
only to the Customers with whom Executive had Contact.
(h)            Non-Recruitment of Employees.  During the Restricted Period,
Executive will not, directly or indirectly, solicit, recruit or induce any
Employee to (i) terminate his or her employment relationship with the Company or
any of its Subsidiaries or (ii) work for any other person or entity engaged in
the Business.
13

--------------------------------------------------------------------------------

(i)            Resignation.  Upon the termination of Executive's employment with
the Company for any reason and upon the request of the Company, Executive shall
deliver to the Company a written resignation from all offices, membership on the
Board and fiduciary positions in which Executive serves for the Company and each
of its Subsidiaries and Affiliates.
9.            Work Product.  Executive's employment duties may include creating,
developing and/or inventing in areas directly or indirectly related to the
Business of the Company or to a line of business that the Company may reasonably
be interested in pursuing.  If ownership of all right, title and interest to the
legal rights in and to the Work Product will not vest exclusively in the
Company, then, without further consideration, Executive assigns all
presently-existing Work Product to the Company and agrees to assign, and
automatically assigns, all future Work Product to the Company.  The Company will
have the right to obtain, and hold in its own name, copyrights, patents, design
registrations, proprietary database rights, trademarks, rights of publicity and
any other protection available in the Work Product. At the Company's request,
Executive agrees to perform, during or after Executive's employment with the
Company, any acts to transfer, perfect and defend the Company's ownership of the
Work Product, including, but not limited to (a) executing all documents
(including a formal assignment to the Company) necessary for filing an
application or registration for protection of the Work Product (an
"Application"); (b) explaining the nature of the Work Product to persons
designated by the Company; (c) reviewing Applications and other related papers;
or (d) providing any other assistance reasonably required for the orderly
prosecution of Applications.  Executive agrees to provide the Company with a
written description of any Work Product in which Executive is involved (solely
or jointly with others) and the circumstances attendant to the creation of such
Work Product.
10.            License.  During Executive's employment and after Executive's
employment with the Company terminates, Executive grants to the Company an
irrevocable, nonexclusive, worldwide, royalty-free license to (a) make, use,
sell, copy, perform, display, distribute or otherwise utilize copies of the
Licensed Materials; (b) prepare, use and distribute derivative works based upon
the Licensed Materials; and (c) authorize others to do the same.  Executive
shall notify the Company in writing of any Licensed Materials Executive delivers
to the Company.
11.            Release.  During Executive's employment and after Executive's
employment with the Company terminates, Company may, upon receiving written
consent of Executive which consent will not be unreasonably withheld,  use 
Executive's image, likeness, voice or other characteristics in the Company's
products or services.  Executive releases the Company from any causes of action
that Executive has or may have arising out of the use, distribution, adaptation,
reproduction, broadcast or exhibition of such characteristics.
12.            Injunctive Relief.  Executive agrees that, if Executive breaches
Section 8 of this Agreement, (a) the Company would suffer irreparable harm; (b)
damages would be difficult to determine, and money damages alone would be an
inadequate remedy for the injuries suffered by the Company; and (c) if the
Company seeks injunctive relief to enforce this Agreement, Executive hereby
waives and will not (i) assert any defense that the Company has an adequate
remedy at law with respect to the breach; (ii) require that the Company submit
proof of the economic value of any Trade Secret or Confidential Information; or
(iii) require the Company to post a bond or any other security.  Nothing
contained in this Agreement shall limit the Company's right to any other
remedies at law or in equity.
14

--------------------------------------------------------------------------------

13.            Payment of Defense Costs.  If Executive is individually named as
a defendant in a lawsuit relating to or arising out of Executive's employment
with the Company, then the Company agrees to pay the reasonable attorneys' fees
and expenses Executive incurs in defending such lawsuit (the "Defense Costs"). 
The Company will not pay any damages or any other sums or relief for which
Executive is held personally liable.  If Executive is held liable, then
Executive agrees to reimburse the Company for all Defense Costs the Company paid
to Executive or on Executive's behalf.  The Company's obligation under this
Section 13 shall not apply to any claim or lawsuit brought by the Company
against Executive. Payment of the Defense Costs shall be the Company's only
obligation under this Section 13; provided, however, that nothing in this
Section 13 shall be construed to limit either Party's rights or obligations
under any indemnification agreement or the Company's organizational documents,
as applicable.
14.            Clawback.  Notwithstanding anything contained herein to the
contrary, any amounts paid or payable to Executive pursuant to this Agreement or
otherwise by the Company, including, but not limited to, any equity compensation
granted to Executive, may be subject to forfeiture or repayment to the Company
in accordance with Code Section 409A and pursuant to any clawback policy as
adopted by the Board from time to time, and Executive hereby agrees to be bound
by any such policy.
15.            Severability.  The provisions of this Agreement are severable. 
If any provision of this Agreement is determined to be unenforceable, in whole
or in part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law.  If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable.  The remaining provisions and any partially enforceable
provisions shall remain in full force and effect.
16.            Attorneys' Fees.  In the event of litigation relating to this
Agreement, the prevailing Party shall be entitled to recover attorneys' fees and
costs of litigation in addition to all other remedies available at law or in
equity.
17.            Waiver.  Either Party's failure to enforce any provision of this
Agreement shall not act as a waiver of that or any other provision.  Either
Party's waiver of any breach of this Agreement shall not act as a waiver of any
other breach.
18.            Entire Agreement.  This Agreement constitutes the entire
agreement between the Parties concerning the subject matter of this Agreement. 
This Agreement supersedes any prior communications, agreements or
understandings, whether oral or written, between the Parties relating to the
subject matter of this Agreement, including without limitation the Prior
Agreements.  Other than the terms of this Agreement, no other representation,
promise or agreement has been made with Executive to cause Executive to sign
this Agreement.
15

--------------------------------------------------------------------------------

19.            Amendments.  This Agreement may not be amended or modified except
in a writing signed by both Parties.
20.            Successors and Assigns.  This Agreement shall be assignable to,
and shall inure to the benefit of, the Company's successors and assigns,
including, without limitation, successors through merger, name change,
consolidation or sale of a majority of the Company's stock or assets and shall
be binding upon Executive. Executive shall not have the right to assign
Executive's rights or obligations under this Agreement.  The covenants contained
in Section 8 of this Agreement shall survive the termination of Executive's
employment with the Company, regardless of which Party causes the termination or
the reason for the termination.
21.            Governing Law.  The laws of the State of Utah shall govern this
Agreement. If Utah's conflict of law rules would apply another state's laws, the
Parties agree that Utah law shall still govern.
22.            No Strict Construction.  If there is a dispute about the language
of this Agreement, the fact that one Party drafted this Agreement shall not be
considered in its interpretation.
23.            Notices.  Whenever any notice is required, it shall be given in
writing addressed as follows:


If to the Company:
DYNATRONICS CORPORATION
 
7030 Park Centre Drive
 
Salt Lake City, Utah 84121
 
 
With a copy
DURHAM JONES & PINEGAR
(which shall not
Attn: Kevin R. Pinegar, Esq.
constitute notice) to:
111 East Broadway, Suite 900
 
Salt Lake City, Utah 84111
 
 
If to the Executive:
Kelvyn H. Cullimore, Jr.
 
2143 Worchester Drive
Cottonwood Heights, UT 84121

Notice shall be deemed given and effective when deposited in the U.S. mail, sent
to the receiving Party by electronic means or when actually received.  Either
Party may change the address to which notices shall be delivered or mailed by
notifying the other Party of such change in accordance with this Section.
16

--------------------------------------------------------------------------------

24.            Consent to Jurisdiction and Venue.  Executive agrees that any
claim arising out of or relating to this Agreement shall be brought in a state
or federal court of competent jurisdiction in Utah.  Executive consents to the
personal jurisdiction of the state and/or federal courts located in Utah. 
Executive waives (a) any objection to jurisdiction or venue, or (b) any defense
claiming lack of jurisdiction or improper venue in any action brought in such
courts.
25.            Affirmation.  Executive acknowledges that Executive has carefully
read this Agreement, Executive knows and understands its terms and conditions
and Executive has had the opportunity to ask the Company any questions Executive
may have had prior to signing this Agreement.
26.            Compliance with Code Section 409A and Other Applicable Provisions
of the Code.
(a)            It is intended that (i) each payment or installment of payments
provided under this Agreement is a separate "payment" for purposes of Code
Section 409A, and (ii) that the payments satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A, including
those provided under Treasury Regulations 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year
exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay).  Notwithstanding anything to the contrary herein, if the Company
determines (i) that on the date of Executive's "separation from service" (as
such term is defined under Treasury Regulation 1.409A-1(h)) or at such other
time that the Company determines to be relevant, Executive is a "specified
employee" (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company, and (ii) that any payments to be provided to Executive pursuant to
this Agreement are or may become subject to the additional tax under Code
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Code Section
409A if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive's "separation from service" (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of Executive's death.  Any
payments delayed pursuant to this Section 26 shall be made in a lump sum on the
first day of the seventh month following Executive's "separation from service"
(as such term is defined under Treasury Regulation 1.409A-1(h)) or, if sooner,
the date of Executive's death.  It is intended that Agreement shall comply with
the provisions of Code Section 409A and the Treasury Regulations relating
thereto so as not to subject Executive to the payment of additional taxes and
interest under Code Section 409A. In furtherance of this intent, this Agreement
shall be interpreted, operated, and administered in a manner consistent with
these intentions.
(b)            In addition, to the extent that any reimbursement, fringe benefit
or other, similar plan or arrangement in which Executive participates during the
term of Executive's employment under this Agreement or thereafter provides for a
"deferral of compensation" within the meaning of Code Section 409A, (i) the
amount eligible for reimbursement or payment under such plan or arrangement in
one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (iii) the right to any reimbursement or in-kind benefit is not subject to
liquidation or exchange for another benefit.
(c)            Notwithstanding anything herein to the contrary, a termination of
Executive's employment shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
"separation from service" within the meaning of Code Section 409A (and Treasury
Regulation 1.409A-1(h)) (which, by definition, includes a separation from any
other entity that would be deemed a single employer together with the Company
for this purpose under Code Section 409A (and Treasury Regulation 1.409A-1(h)),
and for purposes of any such provision of this Agreement, references to a
"termination," "termination of employment," "termination date," or similar terms
shall mean "separation from service."
17

--------------------------------------------------------------------------------

(d)            For the avoidance of doubt, the Company shall pay any amounts
that are due under this Agreement following Executive's termination of
employment, death, Disability or other event within the periods of time that are
specified in this Agreement, provided, however, that the Company, in its sole
and absolute discretion, shall determine the date or dates on which any such
payment shall be made during such specified period.
(e)            By accepting this Agreement, Executive hereby agrees and
acknowledges that neither the Company nor its Subsidiaries make any
representations with respect to the application of Code Section 409A to any tax,
economic or legal consequences of any payments payable to Executive hereunder. 
Further, by the acceptance of this Agreement, Executive acknowledges that (i)
Executive has obtained independent tax advice regarding the application of Code
Section 409A to the payments due to Executive hereunder, (ii) Executive retains
full responsibility for the potential application of Code Section 409A to the
tax and legal consequences of payments payable to Executive hereunder and (iii)
the Company shall not indemnify or otherwise compensate Executive for any
violation of Code Section 409A that my occur in connection with this Agreement. 
The Parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to comply with Code Section
409A.




[Signatures on Following Page]
18

--------------------------------------------------------------------------------

  
IN WITNESS WHEREOF the Parties have executed this Agreement on the date first
written above.


                                                                                           DYNATRONICS
CORPORATION,
                                                                                           a
Utah corporation
                                                                                            
                                                                                            
                                                                                           By:                                                                            
                                                                                           Name: ___________________________
                                                                                           Title: ____________________________
                                                                                            
                                                                                            
                                                                                           KELVYN
H. CULLIMORE, JR.,
                                                                                           an
individual
                                                                                            
                                                                                            
                                                                                                                                                                       
                                                                                           Kelvyn
H. Cullimore, Jr.


19

--------------------------------------------------------------------------------







EXHIBIT A
Responsibilities and Authority of President and Chief Executive Officer (CEO)


·
Overall strategic planning, corporate direction and implementation of strategic
plan.

·
General deployment of corporate assets.

·
Hiring of Company officers and other employees.

o
Establishment of incentive programs for Company officers and employees.

o
Approves capital expenditures for budget categories (as approved by the Board)
or up to $50,000 if not included in annual budget.

·
Approval of major Company Policies and Procedures and exceptions to the same.

·
Interfaces with stock brokerages.

·
Approval of all corporate communications.

·
Assures compliance with all applicable laws and regulations
(domestic/international) pertinent to the Company.

·
Review and Approval of all legal agreements to which the Company is a party.

o
Represents Company in strategic business transactions subject to the approval of
the Board.

·
Management Team Chair.

·
Oversees implementation and compliance with Quality Systems.

 
 
20

--------------------------------------------------------------------------------



 